       Case 2:20-cv-00163-wks-jmc Document 23 Filed 01/13/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


PATRICK DEBONVILLE,                         )
     Plaintiff,                             )
                                            )
              v.                            )       Docket No. 2:20-cv-00163
                                            )
JAMES BAKER, et al,                         )
     Defendants.                            )


                         DEFENDANTS’ ANSWER TO COMPLAINT


       NOW COME Defendants, by and through Vermont Attorney General Thomas J. Donovan,

Jr. and undersigned counsel, and hereby answer Plaintiff’s amended complaint.

       1. Defendants assert that this is a conclusory statement that does not require a response;

          to the extent a response is required, Defendants deny the same.

       2. Defendants lack knowledge and information sufficient to enable them to either admit

          or deny the allegations in this paragraph, therefore, Defendants deny the same.

       3. Admitted that Plaintiff was incarcerated by the Vermont Department of Corrections

          (hereafter “the Department”). Denied that Plaintiff remains incarcerated at the time of

          this filing.

       4. Admitted that James Baker is the Commissioner of the Department. As to the

          remainder of the allegations contained herein, Defendants assert that these are

          conclusory statements that does not require a response; to the extent a response is

          required, Defendants deny the same.
Case 2:20-cv-00163-wks-jmc Document 23 Filed 01/13/21 Page 2 of 3




5. Admitted that David Turner is an employee of the Department. As to the remainder of

   the allegations contained herein, Defendants assert that these are conclusory

   statements that do not require a response; to the extent a response is required,

   Defendants deny the same.

6. Defendants lack knowledge and information sufficient to enable them to either admit

   or deny the vague allegations in this paragraph, therefore, Defendants deny the same.

7. Defendants lack knowledge and information sufficient to enable them to either admit

   or deny the allegations in this paragraph, therefore, Defendants deny the same.

8. Denied.

9. Denied.

10. Denied.

11. Denied.

12. Denied.

13. Denied.

14. Denied.

15. Denied.

16. Denied.

17. Denied.

18. Denied.

19. Denied.

20. Denied.

21. Defendants assert that the statements contain herein are conclusory statements that do

   not require a response; to the extent a response is required, Defendants deny the same.
      Case 2:20-cv-00163-wks-jmc Document 23 Filed 01/13/21 Page 3 of 3




                           AFFIRMATIVE DEFENSES

1.      Failure to state a claim upon which relief can be granted.

2.      Lack of subject matter jurisdiction.

3.      Failure to exhaust administrative remedies.

4.      Improper venue.

5.      Failure to prove harm.

6.      Failure to prove personal involvement.

7.      Absolute immunity.

8.      Sovereign immunity.

9.      Official immunity.

10.     Qualified immunity.


                DATED at Waterbury, Vermont this 13th day of January 2021.

                                          Respectfully submitted,

                                          THOMAS J. DONOVAN, JR.
                                          ATTORNEY GENERAL

                                  By:     /s/ Robert C. Menzel, Jr.
                                          Assistant Attorney General
                                          HC2 North, 280 State Drive
                                          Waterbury, VT 05671-2080
                                          (802) 241-0205
                                          robert.menzel@vermont.gov

                                          Counsel for Defendants
